Citation Nr: 1449891	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  14-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for low back syndrome.

2.  Entitlement to an evaluation in excess of 20 percent for right knee osteoarthritis.

3.  Entitlement to an evaluation in excess of 30 percent for the left knee, status total replacement.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to April 1960 and from June 1963 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The extraschedular aspect of the Veteran's right and left knee disabilities, the issues of entitlement to an evaluation in excess of 20 percent for low back syndrome and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Even considering the Veteran's pain and corresponding functional impairment, his right knee osteoarthritis is manifested by no more than pain, flexion to 30 degrees, and extension to 0 degrees, without evidence of recurrent subluxation or lateral instability.

2.  Even considering the Veteran's pain and corresponding functional impairment, his left knee, status total replacement, is productive of no more than pain, flexion to 130 degrees, and extension to 0 degrees without evidence of recurrent subluxation or lateral instability.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5010-5260 (2014).

2.  The criteria for an evaluation in excess of 30 percent for the left knee, status total replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2011 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims.  With respect to the Dingess requirements, in the October 2011 letters, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and private treatment records.  The Veteran had a VA examination in May 2014 for his knees.  The findings are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Increased Evaluations

The Veteran is seeking an evaluation in excess of 30 percent for the left knee, status total replacement, and in excess of 20 percent for right knee osteoarthritis.  He also has a separate 20 percent evaluation for right knee injury with loose body.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014). 

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

The knee can be rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a (2014).  Assigning multiple ratings for the Veteran's knee disabilities based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2014).  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).  The Board has also considered whether separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.  

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

The evidence does not show that the Veteran has ankylosis, impairment of the tibia and fibula, or genu recurvatum for either knee.  As discussed below in detail, there was a VA examiner who indicated that the Veteran had ankylosis of the right knee, but that finding was not supported by the rest of the examination report, later treatment records, and a later VA examination.  In addition, the initial VA examiner did not provide a degree of ankylosis.  Therefore, ratings under Diagnostic Codes 5256, 5262, and 5263 are not for consideration.  See 38 C.F.R. § 4.71a.

The left knee, status total replacement, has been evaluated under Diagnostic Code 5055, which allows for a rating of 100 percent for one year following implantation of prosthesis.  Thereafter, the Code provides for a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. The knee may also be rated by analogy using Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  38 C.F.R. § 4.71a.

At May 2010 VA treatment the left knee had a range of motion of 0 to 130 degrees with small effusion and tenderness of the medial joint line.  It was also noted that the right knee had a very limited range of motion.   In October 2011, July 2012, and June 2014, a private treating chiropractor wrote that the Veteran had pain in his knees and that acute acerbations occurred due to everyday activities.  

The Veteran had a VA examination in October 2011 at which he was diagnosed with right knee osteoarthritis, and it was noted that he had had a left total knee replacement.  The examiner noted that there were not any flare-ups impacting knee or lower leg function.  Range of motion of the right knee was flexion to 30 degrees with no objective evidence of painful motion, and extension was to 0 degrees without evidence of painful motion.  Left knee range of motion was flexion to 135 degrees with no objective evidence of painful motion, and extension was to 0 degrees without evidence of painful motion.  Range of motion was not reduced on repetitive testing.  The examiner noted that the functional loss was less movement than normal, weakened movement, swelling, deformity, and interference with sitting, standing and weight-bearing on the right and atrophy of disuse and disturbance of locomotion bilaterally.  There was pain to palpation for the joint line or soft tissues on the left.  Stability testing in both knees was normal, although anterior instability and posterior instability could not be tested on the right knee.  The examiner noted that there was joint ankylosis in the right knee.  The impact on employment was that the Veteran could not walk or stand for long periods of time and could not bend or squat.

October 2011 VA treatment notes indicate that the Veteran had recent balance difficulties that had been getting worse, causing falls.  The Veteran complained of chronic knee pain at January 2012 VA neurology treatment that was worse on the right.  The Veteran was noted to have a multifactorial gait disorder that was likely caused by degenerative joint disease of the knees.  There was mild gait unsteadiness, but the Veteran had not fallen.  June 2012 VA neurology treatment notes indicate that the Veteran could not flex the right knee.  At April 2013 VA treatment it was noted that the knee pain had worsened in the past four weeks.  January 2014 VA treatment records indicate that the Veteran continued to have chronic knee pain.

The Veteran underwent another VA examination in May 2014.  It was noted that he had right knee osteoarthritis with a limited range of motion of the right knee with an altered gait pattern.  There was occasional pain, especially with weather changes.  The Veteran reported that flare-ups did not impact the function of the knee and/or lower leg.  Range of motion of the right knee was flexion to 30 degrees with no objective evidence of painful motion, and extension was to 0 degrees without evidence of painful motion.  Left knee range of motion was flexion to 130 degrees with no objective evidence of painful motion, and extension was to 0 degrees without evidence of painful motion.  Range of motion was not reduced on repetitive testing.  However, the examiner felt that repetitive motion could cause pain and decreased mobility in the right knee but that it could not be quantified due to pain.  The examiner noted that loss of function of the right knee was less movement than normal, weakened movement, deformity, atrophy of disuse, or disturbance of locomotion.  There was no pain on palpation of either knee.  Stability testing was normal bilaterally, and it was noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  The signs and symptoms due to the right meniscectomy in 1964 were limited range of motion.   The effect on employment was that the Veteran could not do prolonged walking, standing or sitting.

In regards to the left knee, the Veteran does not qualify for an evaluation in excess of 30 percent.  The record does not show chronic residuals consisting of severe painful motion or weakness in the left extremity.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5055.  The October 2011 and May 2014 VA examinations indicate that motion of the left knee was not painful, and the record does not show severe weakness in the left knee.  The record also does not indicate ankylosis of the left knee, and flexion and extension have not been limited to a compensable degree.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261.

In regards to the right knee osteoarthritis, the Veteran does not qualify for an evaluation in excess of 20 percent.  Flexion of the right knee has not been limited to less than 30 degrees, and therefore the Veteran does not qualify for a 30 percent evaluation based on flexion being limited to 15 degrees.  While the treatment records from June 2012 state that the Veteran could not flex the right knee, there was no indication that flexion was actually measured at the treatment or was limited to 15 degrees.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5260.   An additional compensable evaluation is not available under Diagnostic Code 5251 for limitation of extension because the record shows that the Veteran has had full extension of the right knee.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5261.

The October 2011 VA examination states that the Veteran had ankylosis of the right knee.  However, there was no indication of the degree of ankylosis, and the range of motion testing indicates that the Veteran was able to move the knee joint.  Furthermore, the treatment records and May 2014 VA examination did not indicate ankylosis in the right knee.  Therefore, the Veteran does not qualify for an increased evaluation based on ankylosis of the right knee.  The Veteran has already been assigned a separate 20 percent evaluation under Diagnostic Code 5258 for a right knee injury with loose body.  The VA examination reports show that stability testing was normal.   The VA treatment records discussed above indicate in October 2011 that the Veteran had fallen due to the knee but stated in January 2012 that he had not fallen due to the knee.  Therefore, the record does not show severe recurrent subluxation or lateral instability, as is required for a 30 percent disability under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the functional limitations that the Veteran has as a result of his service-connected left knee, status total replacement, and right knee osteoarthritis, but the current disability evaluations contemplates these limitations.  The May 2014 examiner noted that repetitive motion could cause pain which would decrease mobility, but it would not be quantified in degrees because it did not occur at the examination, and the treatment records show pain.  However, the October 2011 and May 2014 VA examinations indicate that there were not flare-ups, and the left knee did not have decreased motion on repetitive testing at either examination.  Thus, the 30 percent evaluation presently assigned for left knee, status total replacement, and 20 percent assigned for right knee osteoarthritis contemplate the objective findings and subjective complaints, and increased evaluations are not warranted at any time during the course of the appeal.

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected left knee, status total replacement, and right knee osteoarthritis, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

A schedular evaluation in excess of 20 percent for right knee osteoarthritis is denied.

A schedular evaluation in excess of 30 percent for lest knee, status total replacement, is denied.


REMAND

As to the extraschedular aspect of the Veteran's right and left knee disabilities, the Board observes the May 2014 VA examination report reflects that the effect on employment was that the Veteran could not do prolonged walking, standing or sitting.  As such, the Board finds that this aspect of the Veteran's right and left knee disability claims must be remanded to the RO so that the agency of original jurisdiction can consider whether to refer this case to the Director, Compensation Service, for a collective extraschedular rating because of the potential compounding effects between the Veteran's his knee disabilities, as well as his numerous other service-connected disability.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The Veteran seeks a higher rating for his low back syndrome.  He last had a VA examination for his back in October 2011.  In an August 2014 statement, his representative wrote that the Veteran has stated that his back had worsened.  His representative also noted that the October 2011 examination was "stale."  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his low back syndrome.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect his ability to work.  However, the assignment of a disability rating for the Veteran's low back syndrome may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  Further, additional development is needed before the issue of entitlement to a TDIU can be decided.

In addition, the Board notes that any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating  both individually and collectively, must also be remanded.

VA treatment records to January 2014 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated since January 2014 while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.  

In addition, issue and ask the Veteran to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for an increased evaluation for low back syndrome, and for entitlement to a TDIU.  Document all unsuccessful attempts to obtain such records.

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the nature and severity of his back disability and the impact of his service-connected disabilities, to include in the aggregate, on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Obtain VA treatment records dated from January 2014 to the present.  All attempts to obtain those records should be documented in the claims file.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his low back syndrome to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the veteran's back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the veteran's back, to include the extent of his pain-free motion.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also opine as to the impact of the Veteran's back disability on his ability to work.

6.  Afford the Veteran a VA psychiatric examination to determine the nature, extent and manifestation of his psychiatric disability and the impact of his psychiatric disability on his ability to work.  All necessary tests should be conducted and the examiner must note all psychiatric symptoms that impact the Veteran's both socially and occupationally.  All findings and conclusions should be set forth in a legible report.

7.  Afford the Veteran an examination, to be conducted, if possible, by a vocational expert to determine the impact of the service connected disabilities on his ability to secure or follow a substantially gainful occupation.  The service-connected disabilities are: major depression; left knee, status total replacement; right knee injury with loose body; osteoarthritis of the right knee; low back syndrome; venous stasis insufficiency, right leg; right foot condition with ankle problems; osteoarthritis of the left knee; anterior cruciate ligament tear of the left knee with instability; peripheral neuropathy of the left lower extremity; and healed fracture, left radial head.  

This Veteran's educational , training and work experience must be acknowledged and discussed in offering an opinion.

8.  Then readjudicate the appeal, to include determining whether a TDIU is warranted.  

In doing so, the RO must adjudicate whether to refer this case to the Director, Compensation Service, for extraschedular consideration on a single or combined disability basis.

If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


